                Case 2:21-cv-00142-JCC Document 16 Filed 02/12/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        NORTHWEST GROCERY ASSOCIATION, et               CASE NO. C21-0142-JCC
          al.,
10
                                                          MINUTE ORDER
11                            Plaintiffs,
               v.
12
          CITY OF SEATTLE,
13
                              Defendant.
14

15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court sua sponte. Plaintiffs recently moved for a
18
     preliminary injunction. (See Dkt. No.10.) In light of the urgency in addressing this matter, the
19
     parties are ORDERED to appear for a remote status conference at 10 a.m. on February 17, 2021.
20
     The parties are DIRECTED to contact the Courtroom Deputy Clerk for remote hearing
21
     information. Because this order is being issued before all parties have appeared, Plaintiffs’
22
     counsel is further DIRECTED to deliver a copy of this order to representatives for parties who
23
     have not yet appeared within one (1) day of receipt of this order.
24
     //
25
     //
26


     MINUTE ORDER
     C21-0142-JCC
     PAGE - 1
            Case 2:21-cv-00142-JCC Document 16 Filed 02/12/21 Page 2 of 2




 1

 2        DATED this 12th day of February 2021.

 3                                                William M. McCool
                                                  Clerk of Court
 4
                                                  s/Paula McNabb
 5
                                                  Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0142-JCC
     PAGE - 2
